Title: From Alexander Hamilton to Samuel Hodgdon, 17 October 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            Trenton October 17th. 99
          
          Major Adlum informed me that that part of Captain Shoemaker’s Company which formerly composed Lt. Boote’s detachment is in great want of Clothing, some of the men being almost naked. A return of the articles wanted was sent to Col. Stevens, and I take it for granted that that Officer forwarded it to you. If however you should not have received it, you make take for your calculation a body of about thirty men. It is of importance indispensible that the Clothing should be forwarded as soon as possible as the cold season has already arrived—Captain Shoemaker with his company is now at Easton under Marching orders for Pittsburg—
          With great cn
          Mr. Hodgdon
        